 In the Matter of AMERICANPOTASHAND CHEMICALCORPORATIONandALKALINE SALT WORKERS,LOCAL 414,OF INTERNATIONAL UNION OF.MINE, MILL&SMELTER WORKERS, C. I.0.In the Matter of AMERICAN POTASH AND CHEMICAL CORPORATIONandINDEPENDENTCHEMICAL WORKERS UNIONCases Nos. R-210 and R-0123.-Decided November 30, 1940Jurisdiction:chemical product manufacturingindustry.Investigation and Certification of Representatives:extension of question:dispute as to appropriate unit ; conflicting claims of rival representatives ;election necessary.,-Employees whose names appear on the suspense list, an inactive payrollmaintained by the Company of employees ill or on vacation who willbe reemployed if they return to work within-6 months,heldeligible to vote.UnitAppropriatefor CollectiveBargaining:all daily and hourly employees ofthe Company at its Trona, California, plant in the production, industrialrelations, supplies, and engineering departments and the caretaker of Boro-solvay, but excluding all employees on the monthly pay roll except the care-taker of Borosoivay, all employees acting in a supervisory, administrative,and professional capacity, all employees in the labor relations department,the California Staff Roll, and the Los Angeles sales office, librarians, peaceofficers, ticket sellers, operators, gang bosses, the relief porter, employees in.themedical and research departments, and clerical employees.Gibson, Dunn c Cirutcher,byMr. J. Stuart Neary,of Los Angeles,Calif., for the Company.Gallagher,WirindJohnson, by Mr. Grover Johnson,of LosAngeles, Calif.;Mr. Robert 0. LamsonandMr. Howard Goddard,of Trona,-Calif., for the C. I. O.Mr. Richard WoolettandMr. 0. W. Peterson,of Trona, Calif.,for the Independent.Mr. A. H. Peterson,of Los Angeles, Calif., for the A. F. of L.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 21, 1940, Alkaline Salt Workers, Local 414, of Inter-national Union of Mine, Mill & Smelter Workers, herein called the28 N. L. R. B, No. 41.236, (AMERICAN POTASH AND CHEMICAL CORPORATION'237C. I. 0.,, filed with the Regional Director for the Twenty-first Region(Los Angeles, California) a petition alleging that a question affect-ing-conimerce had arisen concerning representation of employees ofAmerican Potash and Chemical Corporation,' Trona, California,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations ' Act, 49 Stat. 449, herein called the Act.OnAugust 28, 1940, Independent ChemicalWorkers Union, hereincalled the Independent, filed a similar petition.On October 17,1940, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the,Act and Article III, Section3 of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice. It further ordered that, pursuant toArticle III, Section 10 (c) (2) of said Rules and Regulations, thetwo cases be consolidated.On October 22, 1940, the Regional Direc-tor issued a notice of hearing, copies of which were duly served uponthe Company, the C. I. 0., and the Independent.On October 28,1940,Potash, Phosphate and Borax Workers of Trona, California,Local 21902, herein called the A. F. of L., filed a petition to intervenein this proceeding.Pursuant to,, notice, a hearing was held on October 29 and 30,1940, at Trona, California, beforeWilliam R. Walsh, the TrialExaminer duly designated by the Board. The Company and theC. I. O. were represented by counsel, the A. F. of L. and the Inde-pendent by representatives of their respective unions, and allparticipated in the hearing.The Trial Examiner granted the peti-tion to intervene previously filed by the A. F. of L.Full oppor-tunity to be heard, to examine andcross-examinewitnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the commencement of the hearing, and again at the conclusionof the hearing, the C. I. O. moved to dismiss the petition to inter-vene on the ground that the A. F. of L. had not shown a substan-tial interest in the proceeding.The Trial Examiner denied thesemotions.During the course of the hearing-the Trial Examiner madeseveral rulings on other motions and on objections to the admis-sibility of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are herebyaffirmed.On November 15, 1940, the Independent filed a motion to reopenthe record for the purpose of offering in evidence portions of a news'In petitions and subsequent formal papers filed in this proceeding the name of theCompany appears in abbreviated form : American Potash and Chemical Corp and AmericanPotash and Chemical Corp'n 238DECISIONS-OF NATIONALLABOR RELATIONS BOARDpamphlet published by the C. I. O. Since the proposedevidencewould not affect our decision, the motion is hereby denied.Upon the entire record in the case, the Board makes thefollowing:FINDINGS or FACTI.THEBUSINESSOF THE COMPANYThe Company, a Delaware corporation, is engaged in the manu-facture of potash, boric acid, borax, soda ash, and sodium sulphatefrom brine extracted from Searles Lake at Trona, California. In1935 the total purchases for the operation of its plant amounted to$1,302,000, of which $159,000 represented purchases made outsideCalifornia.In the same year the total sales of products amountedto'281,942 short tons, over 92 per cent of which were shipped to otherStates, possession of the United States, and foreign countries.,2Approximately the same figures indicate the extent of the Company'spurchase and sales in 1940.H. THE ORGANIZATIONS INVOLVED-Alkaline Salt Workers, Local 414, of International Union of Mine,Mill & Smelter Workers, is a labor organization affiliated with theCongress of Industrial Organizations.Independent ChemicalWorkers Union is an unaffiliated labororganization.Potash, Phosphate and Borax Workers of Trona, California, Local21902, is a labor organization affiliated with the American Federa-tion of Labor.These labor organizations admit to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe C. I. O. and the Independent each asked the Company tobargain with it as agent for employees included in an alleged ap-propriate unit.The Company doubted whether the unit claimedby either organization was appropriate for bargaining and whethereither organization represented a majority of the employees in suchunit:A statement prepared by the Regional Director and introducedinto evidence and a statement of the Trial Examiner at the hearingdisclose that the C. I. 0., the Independent, and the A. F. of L. each2A more complete statementof the businessof the Companyisfound inMatter ofAmc )canPotashcfChernacal CorporattionandBorax 4 Potash Workers'Union No. 20181,3-N. L R B 140.- AMERICANPOTASH ANDCHEMICAL CORPORATION239has been designated by a substantial number of employees in theappropriate unit 3We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Com-pany described in Section I above, has a,close, intimate, andsubstantial relation to trade, traffic, and commerce with foreign coun-tries and among the several States and tends to lead to labor dis-putes burdening and obstructing commerce and the free flow ofcommerce.V.THE APPROPRIATE UNITThe parties agree and we find that daily and hourly employeesin the production, industrial relations,` supplies, and engineering de-partments, and the caretaker of Borosolvay should be included, andthat all employees on the monthly pay roll except the caretaker atBorosolvay, all employees acting in a supervisory, administrative,and professional capacity, all employees in the labor 'relations de-partment, the California Staff Roll, and the Los Angeles sales office,librarians, peace officers, and ticket sellers, should be excluded, fromthe appropriate unit.The parties agree and we find that depart-mental heads and their staff of foremen and assistant foremen,senior engineering draftsmen, chemists, senior accountants, chiefclerks, confidential secretaries, a patent engineer, an estimator, ahousekeeper, and the club secretary fall within the excluded classi-fications.In respect to operators, gang bosses, employees in the medical andresearch departments, the relief porter, and clerical employees theparties are in disagreement.The A. F. of L. contends that all em-ployees in these categories should be included. It urges in supportof its contention that in this remote and company-owned communitythe desirability of a large industrial unit outweighs any considerationfor several and separate craft interests.The Company favors thisThe C. I. O. and, the Independent presented to the Regional Director in support of theirclaims 322 and 307 membership cards, respectively. These cards are dated between October1938 and October-1940 and appear to bear genuine signatures of employees of the Company.In support of its motion to intervene the A. F. of L.presented to the Trial Examiner 161authorization cards, dated October 28 or 29,1940, appearing to bear genuine signatures of161 employees on the current pay roll.The number of employees in the appropriate unitat the time of the hearing was about 1,000. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDlarger unit.The Independent ' would include all such employeesexcept the relief porter and gang bosses within the unit.The C. I. O:contends that all such employees should be excluded.The record discloses that operators coordinate the work of menwithin their division of the plant and that they do very littlephysicalwork.They break in and assist new employees. Theyrelay the foremen's instructions and in their absence serve as fore-men for routine work.Operators assist the foremen in making. re-ports and discuss with them the qualifications of men for promo-tion.Like gang bosses, they are minor supervisory employees. , Therelief' porter serves as foreman 2 days per week.Since the operators;the relief porter, and gang bosses are supervisory employees we willexclude -them 4Employees in the research department have specialized training,which tends to place them in a professional classification.They de-velop and test equipment for production, and their work is clearlydistinguishable from that of trained routine workers in the produc-tion and engineering departments whom all parties desire to in-clude.Employees in the medical department similarly are profes-sional and semi-professional workers, whose dissimilar interests andfields of work warrant their exclusion from a unit of general pro-ductionworkers.5The record reveals no impelling reason whyclerical workers should be included in the unit.Under the circum-stances, we will exclude employees in the medical and research de-partments and the clerical employees.We find that all daily and hourly employees of the Company atitsTrona, California, plant in the production, industrial relations,supplies, and engineering departments and the caretaker of Boro-solvay, but excluding all employees on the monthly pay roll exceptthe caretaker of Borosolvay, all employees acting in a supervisory,administrative, and professional capacity, all employees in the laborrelations department, the California Staff Roll, and the Los Angelessales office, librarians, peace, officers, ticket sellers, operators, gangbosses, the relief porter, employees in the medical and research de-partments, and clerical employees, constitute a unit appropriate forthe purposes of collective bargaining.We find that said unit willinsure to employees of the Company the full benefit of their rightto' self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.*Matter of Rem. Manufacturing Co , IncandA. I F. of L Fedei al Union,No.20893,7 N. L. R. B. 95'5Matter of B F. Goodrich CompanyandUnited RubberWorkersof America, Local'No743, 4 N. L R.B. 420;Matter of Westinghouse Airbrake CompanyandUnited Electric andRadio Workers of America,Railway Equipment Workers Local No.610, 4 NL. R. B: 403. 1 " AMERICANPOTASH AND: CHEMICAL CORPORATION241;VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the, repre=sentation of employees of the Company can best be resolved by, andwe shall accordingly direct, an election by secret ballot.The Company maintains an inactive pay roll, called a suspenselist,containing the names of employees who are ill or absent onleave, who will be reemployed if they return to work- within 6 months.The parties agree that such employees who are also within the appro-priate unit should be eligible to vote in the election.We will directthat those eligible to vote in the election shall be those employees inthe appropriate unit who were employed during the pay-roll periodimmediately preceding the date of our Direction of Election, includ-ing employees who did not work during that pay-roll period be-cause they were ill or on vacation, employees who were then or havesince been temporarily laid off, and employees on the suspense list,but excluding employees who have since quit or been dischargedfor cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of American Potash and Chemical Corpora-tion,Trona, California, within the meaning of Section 9 (c), andSection 2 (6) and (7) of the Act.2.All daily and hourly, employees of the Company at its Trona,California, plant in the production, industrial relations, supplies,and engineering departments and the caretaker of Borosolvay, butexcluding all employees on the monthly pay roll except the caretakerof Borosolvay, all employees acting in a supervisory, administrative,and professional capacity, all- employees in the labor relations de-,partment, the California Staff Roll, and the Los Angeles sales office,librarians, peace officers, ticket sellers, operators, gang bosses, therelief porter, employees in the medical and research departments;and clerical employees, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor-Relations Board by Section 9 (c) of the National- Labor Re-lations -Act, 49 Stat.,-449, and pursuant to Article III, Section 8 ofNational Labor Relations Board 'Rules and Regulations-Series 2,;as amended, it is hereby .,I 242,DECISIONS OF NATIONAL'LABOR RELATIONS BOARDDIRECTEDthat, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining withAmerican Potash and Chemical Corporation, Trona, California, anelection by secret ballot shall be conducted as early as possible but notlater than thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theTwenty-first Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9 of said-Rules and Regulations, among all daily and hourly employees of theCompany at its Trona, California, plant in the production, industrialrelations, supplies, and engineering departments and the caretakerof Borosolvay, who were employed by the Company during the pay-roll period immediately preceding the date of this Direction of Elec-tion, including employees who did not work - during . that pay-rollperiod because they were ill or on vacation, employees who were thenor have since been temporarily laid off, and employees on the suspenselist, but excluding all employees on the monthly pay roll except thecaretaker of Borosolvay, all employees acting in a supervisory, admin-istrative, and professional capacity, all employees in the labor relationsdepartment, and California Staff Roll, and the Los Angeles sales office,librarians, peace officers, ticket sellers, operators, gang bosses, the reliefporter, employees in the medical and research departments, clericalemployees, and employees who have since quit or been discharged forcause, to determine whether said employees desire to be represented byAlkaline Salt Workers, Local 414, of International Union of Mine,Mill & Smelter Workers, by Independent Chemical Workers Union,or by Potash, Phosphate and Borax Workers of Trona, California,Local 21902, for the purposes of collective bargaining, or by none ofsaidorganizations.CHAIRMAN HARRY A. MILLIS took no part in the consideration of theabove Decision and Direction of Election.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESJanuary 9,1941On November 30, 1940, the National LaborRelations Board, hereincalled the Board, issued a Decision and Direction of Election in thisproceeding.'Pursuant to the Direction of Election, an election bysecret ballot was conducted on December 18, 1940, under the directionand supervision of the Regional Director for the Twenty-first Region(Los Angeles, California).On December 19, 1940, the RegionalDirector, acting pursuant to Article III, Section 9, of National Labor AMERICAN POTASH AND CHEMICAL CORPORATION243Relations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties an Election Report.No objectionsto the conduct of the ballot or the Election Report have been filed byany of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list____________________________________933Total ballots cast_________________________________________799Total ballots challenged___________________________________32Total blank ballots________________________________________0Total void ballots----------------------------------------4Total ballots not counted__________________________________36Total ballots counted______________________________________763Total votes for Alkaline Salt Workers, Local 414, of Inter-national Union of Mine, Mill & Smelter Workers, C.'I. O----476Total votes for Independent Chemical Workers Union________103Total votes ,for Potash, Phosphate and Borax Workers ofTrona, California, Local 21902, A. F. L____________________172Total votes for none of saidorganizations___________________12By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Alkaline-Salt Workers, Local 414, ofInternational Union, of Mine, Mill & Smelter Workers, C. I. 0., hasbeen designated and selected by a majority of all daily and hourlyemployees of American Potash and Chemical Corporation at its Trona,California, plant in the production, industrial relations, supplies, andengineering departments and the caretaker of Borosolvay, excludingall employees on the monthly pay roll except the caretaker of Boro-solvay, all employees acting in a supervisory, administrative, andprofessional capacity, all employees in the labor relations department,the California Staff Roll, and the Los Angeles sales office, librarians,peace officers, ticket sellers, operators, gang bosses, the relief porter,employees in the medical and research departments, and clerical em=ployees, as their representative for the purposes of collective bargainingand that, pursuant to Section 9 (a) of the National Labor RelationsAct, Alkaline Salt Workers, Local 414, of International Union of Mine,Mill & Smelter Workers, C. I.-0., is the exclusive representative of allsuch employees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.28 N. L. It. B., No. 41a.413597-42-vol. 23=17